      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 1 of 12




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

THERESA MULLERY

       Plaintiff,
                                                      Case No.: 18-cv-00549-LJV-HKS
v.

JTM CAPITAL MANAGEMENT, LLC                           ORAL ARGUMENT REQUESTED
a Delaware limited liability company

      Defendant.
_______________________________________

       DEFENDANT JTM CAPITAL MANAGEMENT, LLC’S OBJECTIONS TO
             MAGISTRATE JUDGE KENNETH SCHROEDER, JR.’S
                REPORT, RECOMMENDATION AND ORDER

       Pursuant to Rule 72(b) of the Federal Rules of Civil Procedure and Rule 72(b) of the Local

Rules of Civil Procedure for the United States District Court for the Western District of New York,

Defendant JTM Capital Management, LLC (“JTM”) submits the following Objection to

Magistrate Judge Kenneth Schroeder, Jr.’s November 30, 2018 Report, Recommendation and

Order (“R&R”). JTM objects to the entirety of the R&R as it incorrectly holds that a passive debt

buyer, who does not have contact with consumers, can still be held to be a debt collector as defined

by Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).

                                PRELIMINARY STATEMENT

       Courts across the country have disagreed with how to address passive debt buyers within

the context of the FDCPA. Indeed, this lawsuit highlights a fundamental gap in the plain language

of the statute. Passive debt buyers like JTM who do not engage in debt collection are not included

in the definition of a “debt collector,” but they are not explicitly excluded. As a result, ambitious

plaintiffs have taken full advantage of that ambiguity to manipulate their allegations and shoehorn
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 2 of 12



debt buyers into “debt collectors.” Here, Plaintiff Theresa Mullery (“Plaintiff”) made a conscious

decision not to sue the debt collection company she interacted with and instead proceeded only

against JTM, the owner of Plaintiff’s debt.

        While Judge Schroeder’s R&R identified the correct issue – whether a passive debt buyer

can be defined as a debt collector under the principal purpose prong of the FDCPA – the Court’s

analysis is dependent on cases that ignore the fundamental purpose of the statute, which was

codified in order to regulate debt collectors’ interactions with consumers. The cases Judge

Schroeder relies on in the R&R stand for the proposition that if an entity is involved in any way

with, or profits from the debt industry, its principal business purpose must be debt collection. That

conclusion is contrary to both the language and legislative history of the FDCPA. Put plainly, by

holding that a passive debt buyer is a debt collector and is subject to the FDCPA, the Court is

effectively stepping into the shoes of Congress.

                                    FACTUAL BACKGROUND

        Plaintiff’s Complaint alleges that JTM violated 15 U.S.C. § 1692c(c) and 15 U.S.C. §

1692c(a)(2), both of which regulate communication between a debt collector and a consumer.

(Dkt. 1, ¶¶ 15-21).

        This lawsuit stems from an unpaid debt Plaintiff incurred from a Continental Finance

Company. (Dkt. 1, ¶ 8). In an attempt to remedy her debt issues, Plaintiff states she engaged legal

aid services, who then contacted Continental Finance Company on her behalf and directed it to

cease all further collection activities relating to her debt. (Dkt. 1, ¶ 9). Separately, Plaintiff alleges

Continental Finance Company sold her account to JTM. (Dkt. 1, ¶ 10). Importantly, Plaintiff does

not claim that JTM engages in debt collection. (Dkt. 1). Instead, Plaintiff alleges that JTM, as the

owner of the debt, placed it with a third party, Northstar Location Services (“Northstar”), for



                                                    2
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 3 of 12



collection. (Dkt. 1, ¶ 10). As detailed in the Complaint, it is Northstar who is alleged to have

impermissibly communicated with Plaintiff, not JTM. (Dkt. 1).

                                         ARGUMENT

I.     STANDARD OF REVIEW

       In reviewing a R&R, the District Court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C.A. § 636 (b)(1)(c).

When a timely objection has been made to the R&R, the District Court Judge must make a de novo

determination of any portion of the Magistrate’s disposition to which specific written objection

has been made. Fed. R. Civ. P. 72(b); see also E-Z Bowz, L.L.C. v. Prof'l Prod. Research Co., 2005

WL 535065, at *1 (S.D.N.Y. 2005). Stated another way, the Court must arrive at its own

independent conclusion about those portions of a magistrate’s report to which objection has been

made. See Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y. 1985).

II.    THE FDCPA’S PRINCIPAL BUSINESS PURPOSE DEFINITION

       As discussed in JTM’s Motion to Dismiss, there are two ways in which a person or entity

can be a debt collector pursuant to the FDCPA. (Dkt. 26, p. 4). The first definition includes “any

business the principal purpose of which is debt collection. The second definition includes anyone

who “regularly collects or attempts to collect, directly or indirectly, debts owed … [to] another.

As correctly identified by Judge Schroeder, the issue before the Court is whether JTM, as a passive

debt buyer, can have a principal business purpose of debt collection as defined by the FDCPA.




                                                3
            Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 4 of 12



III. PASSIVE DEBT BUYERS WHO DO NOT CONTACT CONSUMERS ARE NOT DEBT
COLLECTORS PURSUANT TO THE FDCPA

       i.      EXTENDING THE PURVIEW OF THE FDCPA TO DEBT BUYERS IS FOR CONGRESS, NOT
               THIS COURT

            The landscape of debt collection has changed since the FDCPA’s enactment in 1977. One

such change is the growth of debt buying. “No longer do creditors simply hire debt collectors to

serve their named role; rather, with increased frequency creditors sell debt to purchasers, who may

again resell the debt, hire outside debt collectors to undertake collection efforts, or attempt to

collect on their own.” Tepper v. Amos Fin., LLC, 898 F.3d 364, 366 (3d Cir. 2018) (citing Federal

Trade Commission, The Structure and Practices of the Debt Buying Industry 1 (2013)). However,

the Fair Debt Collection Practices Act does not address whether a debt buyer is a “debt collector.”

As a result, and as highlighted by Judge Schroder, Courts have come to inconsistent holdings in

this regard.

            It is well established that where a statute is ambiguous, the court should look to other

persuasive authority, such as legislative history, to inform it of Congress’s intent. See Chen v.

Major League Baseball Properties, Inc., 798 F.3d 72, 76 (2d Cir. 2015); Gordon v. Softech Intern.,

Inc., 726 F.3d 42, 48 (2d Cir. 2013). The FDCPA was enacted in 1977 with the purpose of

eliminating “abusive debt collection practices by debt collectors, to insure that those debt

collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote consistent State action to protect consumers against debt collection

abuses.” 15 U.S.C. § 1692(e). In enacting the FDCPA, the Senate Committee on Banking,

Housing, and Urban Affairs described the nature and purpose of the Bill as: “to protect consumers

from a host of unfair, harassing, and deceptive debt collection practices without imposing




                                                   4
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 5 of 12



unnecessary restrictions on ethical debt collectors.” S. Rep. 95-382, 95th Cong., 1st Sess., at *1

(1977).

          The legislative history of the FDCPA demonstrates the aim was to clearly and expressly

target abusive debt collection practices in connection with communications with consumers,

including “obscene or profane language, threats of violence, telephone calls at unreasonable hours,

misrepresentation of a consumer's legal rights, disclosing a consumer's personal affairs to friends,

neighbors, or an employer, obtaining information about a consumer through false pretense,

impersonating public officials and attorneys, and simulating legal process.” S. Rep. No. 95–382,

95th Cong., 1st Sess., at 2 (1977) (emphasis added); see also Dorrian v. LVNV Funding, LLC, 479

Mass. 265, 272–73 (2018). Put plainly, the overarching purpose of the FDCPA is to govern “the

interaction between a debt collector and consumer.” See McAdory v. M.N.S. & Assocs., LLC, 2017

WL 5071263 (D. Or. Nov. 3, 2017) recons. denied 2018 WL 1256482 (D. Or. March 11, 2018).

          It is without question that Congress engaged in an in-depth consideration of who should or

should not be covered by the definition of a debt collector. Indeed, the FDCPA explicitly includes

and excludes certain entities within the definition of a debt collector. See H. Rep. No. 95-131, 95th

Cong., 1st Sess., at 4 (1977). If Congress intended to subject a debt buyer to the FDCPA, it would

have done so. However, “there is no evidence that Congress ever intended to include within its

definition debt buyers that own the debts but use a third party to collect the debts and therefore

have no contact with the debtors.” Dorrian, 479 Mass. at 273.

          California’s Fair Debt Buying Practices Act (“FDBPA”), Cal. Civ. Code § 1788.50 et seq.,

is instructive in this regard. In California, the Rosenthal Fair Debt Collection Practices Act (the

“Rosenthal Act”), Cal. Civ. Code § 1788 et seq., serves as the state corollary to the FDCPA with

the purpose of prohibiting debt collectors from engaging in unfair or deceptive acts or practices in



                                                  5
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 6 of 12



the collection of consumer debts. See, e.g., Cal. Civ. Code § 1788.1(2); see also Heathman v.

Portfolio Recovery Assocs., LLC, 2013 WL 3746111, at *5 (S.D. Cal. July 15, 2013) (California

has adopted a state version of the FDCPA, called the Rosenthal Act which mimics or incorporates

by reference the FDCPA's requirements). Indeed, the Rosenthal Act “focuses more on the behavior

of those collecting debt and the means that should be used to collect debt through mailers, phone

calls, etc.” California Bill Analysis, S.B. 233 Sen., 6/24/2013. Cognizant of the fact that a debt

buyer was not subject to the Rosenthal Act, the California Legislature passed the FDBPA to govern

the actions of debt buyers and establish a private right of action against a debt buyer who violates

the provisions of the statute. California Bill Analysis, S.B. 233 Sen., 6/24/2013. Put differently,

the California Legislature has taken it upon itself to fill the gap in the FDCPA through a separate

statute governing the conduct of debt buyers. Congress has not followed suit.

       The Massachusetts Supreme Court was also faced with the issue of whether the debt buyer

was a “debt collector” under the Massachusetts Fair Debt Collection Practices Act (“MDCPA”).

See Dorrian, 479 Mass. at 266. There, the Court turned to the FDCPA, the model for the MDCPA,

because the legislative history of the MDCPA was not instructive. After detailing the legislative

intent of the FDCPA, the Court held:

               Despite a careful consideration of what entities would be covered by
               the definition and what entities would be excluded, there is no
               evidence that Congress ever intended to include within this
               definition debt buyers that own the debts but use a third party to
               collect the debts and therefore have no contact with the debtors.

Id. at 273. Further supporting this reasoning, the Court looked to the Division of Banks, a state

agency responsible for financial regulation, including the regulation of debt collection. In an

advisory opinion, the Division of Banks defined a “passive debt buyer” as a “debt buyer that

engages only in the practice of purchasing delinquent consumer debts for investment purposes



                                                 6
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 7 of 12



without undertaking any activities to directly collect on the debt.” Id. at 268. The Division of Banks

also submitted a letter, amicus curiae, to the Court affirming its position on debt buyers, which

supported its practical perspective that many of its examination practices would be inapplicable to

passive debt buyers that do not interact with consumers. Id. at 268-269. Ultimately, the

Massachusetts Supreme Court specifically addressed whether a passive debt buyer has a “principle

purpose” of debt collection. Id. at 271. The Court took the position that a debt buyer’s business:

               is to invest in debt, usually those in default, and profit from the
               eventual collection of the debt… Nonetheless, the debt collection
               itself is entirely undertaken by third parties… In sum, the principle
               purpose of [the debt buyer defendant] is not perfectly clear. [The
               defendant] itself is a debt buyer, not a debt collector, but the success
               of its business model is dependent on debt collection by its licensed
               contractor.

Id.

       JTM acknowledges the FDCPA is silent with regard to passive debt buyers. However,

absent clear direction to the contrary from Congress, there is no basis for including passive debt

buyers such as JTM in the definition of debt collector under the FDCPA. Doing so only continues

to expand the FDCPA beyond its enacted purpose. As aptly put by Judge Cogan, District Court

Judge for the Eastern District of New York:

               We have drifted quite far from the truly awful collection practices—
               threatening violence, disclosing a consumer's personal affairs to
               others, impersonating public officials—that prompted Congress to
               enact the FDCPA. We are no longer deterring collection companies
               from abusing, tricking, and misleading debtors into making
               payments that they do not have to or would not want to make if they
               had the relevant facts. The courts are to some extent simply
               burdening the collection industry with a continuing portfolio of
               litigation that potentially raises the cost of credit for all consumers.

Islam v. Am. Recovery Serv. Inc., 2017 WL 4990570, at *3 (E.D.N.Y. Oct. 31, 2017).




                                                  7
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 8 of 12



          If Plaintiff seeks to expand the purview of the FDCPA to debt buyers, she should call her

congressional representative – legislation is not the function of the Court. See Schneider, 2018 WL

2276238 at *5 (“[t]o the extent plaintiff is concerned about the increased abuse of debtors via fly-

by-night third parties utilized by passive debt purchasers that is an issue appropriate for Congress

to resolve.”).

    IV.      THE COURT SHOULD FOLLOW THE HOLDINGS IN SCHNEIDER, MCADORY, KASALO,
             GOLD AND DORRIAN

          Judge Schroder’s R&R acknowledges multiple courts have held as a matter of law that a

[passive] debt buyer is not a debt collector under the FDCPA. (Dkt. 36, p. 8); see also Schneider

v. JTM Capital Mgmt., LLC, 2018 WL 2276238 (D. Or. March 22, 2018) adopted by 2018 WL

2248451 (D. Or. May 15, 2018); McAdory v. M.N.S. & Assocs., LLC, 2017 WL 5071263 (D. Or.

Nov. 3, 2017); Gold v. Midland Credit Mgmt., Inc., 82 F. Supp.3d 1064 (N.D. Cal. 2015); Kasalo

v. Trident Asset Mgmt., LLC, 53 F. Supp.3d (N.D. Ill. 2014). Each of these cases hone in on the

central focus of the FDCPA – regulating abusive conduct in the actual collection of debt.1 The

Court in Schneider articulates the rationale best, stating “the definition of “debt collector” does not

include purely passive debt purchasing activity. As defense counsel noted at oral argument,

“collect” is a verb that requires action.” Schneider, 2018 WL 2276238 at *5.

          To the contrary, while the cases cited as persuasive by Judge Schroeder mention the stated

purpose of the FDCPA, each fails to actually analyze whether a passive debt buyer can have a




1
  JTM analyzed each of these cases in detail in its Motion to Dismiss (Dkt. 26) and Reply Brief in
further support of its Motion to Dismiss (Dkt. 33).
                                                  8
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 9 of 12



principal purpose of debt collection within the context and statutory scheme of the FDCPA. 2

Although the holdings in those cases stand in contradiction to McAdory, Schneider, Kasalo, Gold

and Dorrian, they do so at the expense of the stated purpose of the FDCPA. JTM’s principal

business purpose is not debt collection – it is debt purchasing. Plaintiff would have this Court

determine those are one in the same. However, common sense and the legislative purpose of the

FDCPA say differently. 3 The sole fact that a third party engages in the collection of a debt owned

by JTM does not magically make JTM’s principal purpose debt collection. Said differently, passive

receipt of money obtained in connection with the debt industry does not involve “the vices of

harassment that the statute aims to suppress.” See Pilalas v. Cadle Co., 695 F.3d 12, 16 (1st Cir.

2012).

         As JTM’s principal purpose is not debt collection, it does not meet the statutory definition

of a debt collector pursuant to the FDCPA. Accordingly, this Court should disregard Judge

Schroder’s R&R and grant JTM’s Motion to Dismiss.

V.    IF THE COURT AFFIRMS THE REPORT, RECOMMENDATION AND ORDER, JTM REQUESTS
THAT THE COURT’S ORDER CERTIFY THIS ISSUE FOR IMMEDIATE APPEAL TO THE SECOND
CIRCUIT COURT OF APPEALS

         28 U.S.C. § 1292(b) allows for certification of an order for interlocutory appeal when the

court determines: “(1) that such order involves a controlling question of law (2) as to which there




2
  As detailed in JTM’s Reply Brief in further support of its Motion to Dismiss (Dkt. 33) and in its
Opposition to Plaintiff’s Motion for leave to cite supplemental authority (Dkt. 35), Tepper, 2017
WL 3446886 (E.D. Pa. Aug. 11, 2017) and McMahon v. LVNV Funding, LLC, 301 F. Supp.3d 866
(N.D. Ill. 2018) must also be disregarded because in both of those cases it was undisputed that the
debt buyer in question engaged in collection activity. Put simply, neither was a passive debt buyer.
3
  For example, there are certainly passive debt buyers who obtain debt portfolios for the sole
purpose of re-sale to other debt buyers. While that entity would benefit from the debt industry
generally, its principal business purpose surely has nothing to do with the actual collection of debt.
                                                  9
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 10 of 12



is a substantial ground for difference of opinion and (3) that an immediate appeal from [that] order

may materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

         The proponents of an interlocutory appeal have the burden of showing that all three of the

substantive criteria are met. See Casey v. Long Island R.R., 406 F.3d 142, 146 (2d Cir.2005);

Garber v. Office of the Com'r of Baseball, 120 F. Supp.3d 334, 337 (S.D.N.Y. 2014).

         A controlling question of law is one that could terminate the action, and additionally

“contribute to the determination, at an early state, of a wide spectrum of cases.” Herold v. Braun,

671 F.Supp. 936, 938 (E.D.N.Y.1987) (quoting Kohn v. Royall, Koegel & Wells, 59 F.R.D. 515,

525 (S.D.N.Y.), appeal dismissed, 496 F.2d 1094 (2d Cir.1974)); see also Brown v. Bullock, 294

F.2d 415, 417 (2d Cir.1961). Here, Plaintiff’s entire lawsuit proceeds on the assumption that JTM

is a debt collector as defined by the FDCPA. (Dkt. 1). A decision to the contrary would be

dispositive and foreclose the legitimacy of the lawsuit in its entirety. Moreover, given the

prevalence of FDCPA litigation, resolution of this issue would surely reach a wide spectrum of

cases.

         A substantial ground for difference of opinion exists when “(1) there is conflicting

authority on the issue, or (2) the issue is particularly difficult and of first impression for the Second

Circuit.” Capitol Records, LLC v. Vimeo, LLC, 2013 WL 6869648, at *10 (S.D.N.Y. Dec. 31,

2013) (quoting In re Enron Corp., 2007 WL 2780394, at *1 (S.D.N.Y. Sept. 24, 2007)). Here, as

acknowledged by Judge Schroeder, there is sincere disagreement between multiple district courts

as to whether a passive debt buyer meets the statutory definition of a debt collector pursuant to the

FDCPA, an issue not yet addressed by the Second Circuit to date. (Dkt. 36, p. 7-8).

         Finally, a determination of this issue will materially advance the termination of the

litigation. If passive debt buyers are not subject to the FDCPA, Plaintiff’s lawsuit is moot. There



                                                   10
      Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 11 of 12



are no other defendants in this lawsuit and Plaintiff asserts only FDCPA causes of action. (Dkt. 1).

As a result, a determination by the Second Circuit in JTM’s favor would obviate the need for costly

discovery and a potential trial.

       Accordingly, if the Court affirms Judge Schroeder’s Report, Recommendation and Order,

JTM requests that the Order certify this issue for immediate appeal to the Second Circuit Court of

Appeals.

                                         CONCLUSION

       In light of the foregoing, JTM requests this Court disregard Judge Schroeder’s Report,

Recommendation and Order, and grant JTM’s Motion to Dismiss. In the alternative, JTM requests

that in the event the Court affirms Judge Schroeder’s Report, Recommendation and Order, the

Court then certify this issue for immediate appeal to the Second Circuit Court of Appeals.

DATED:         December 14, 2018

                                      LIPPES MATHIAS WEXLER FRIEDMAN LLP


                                      /s Brendan H. Little
                                      Brendan H. Little, Esq.
                                      Sean M. O'Brien, Esq.
                                      Attorneys for Defendant
                                      JTM Capital Management, LLC
                                      50 Fountain Plaza, Suite 1700
                                      Buffalo, New York 14202
                                      P: 716-853-5100
                                      F: 716-853-5199
                                      E: blittle@lippes.com




                                                11
     Case 1:18-cv-00549-LJV-HKS Document 39 Filed 12/14/18 Page 12 of 12



                  CERTIFICATION PURSUANT TO LOCAL RULE 72

       Defendant JTM Capital Management, LLC’s Objections to Magistrate Judge Kenneth

Schroeder, Jr.’s November 30, 2018 Report and Recommendation do not raise new legal or factual

arguments.




                                                  /s Brendan H. Little
                                                  Brendan H. Little, Esq.




                                             12
